Citation Nr: 1731481	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  06-01 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether vacatur of a decision of the Board of Veterans Appeals denying service connection for chronic obstructive pulmonary disease with asthma and emphysema, issued on February 21, 2008, is warranted.

2.  Whether vacatur of a decision of the Board of Veterans Appeals denying service connection for hypertension, issued on February 21, 2008, is warranted.

3.  Whether vacatur of a decision of the Board of Veterans Appeals denying service connection for hypotension, issued on February 21, 2008, is warranted.

4.  Entitlement to service connection for chronic obstructive pulmonary disease with asthma and emphysema.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for hypotension.

[The issue of entitlement to Department of Veterans Affairs burial benefits will be addressed in a separate decision.]


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from March 1953 to December 1954.  He died in October 2007.  This appeal is before the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office.


FINDINGS OF FACT

1.  On February 21, 2008, the Board issued a decision denying service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension.

2.  As reflected in his death certificate of record, the Veteran died in October 2007; thereafter, the Board had no jurisdiction to adjudicate any of his pending claims for compensation on appeal. 



CONCLUSIONS OF LAW

1.  The criteria for vacatur of the February 21, 2008, Board decision denying service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension, have been met.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. §§ 20.904, 20.1302(a) (2016).

2.  Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal of the issues of service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, where there has been denial of due process of law.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.    

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  An appeal pending before the Board when the appellant dies will be dismissed without prejudice.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302(a).  A Board decision issued after the Veteran's death is made without jurisdiction and is therefore null and not a final Board decision.  Smith v. Brown, 10 Vet. App. 330, 333-34 (1997).  

As reflected in his death certificate, the Veteran died in October 2007.  At that time, the claims of service connection for chronic obstructive pulmonary disease with asthma and emphysema, hypertension, and hypotension were pending and had been certified to the Board.  The Board subsequently issued a February 21, 2008, decision denying these service connection claims.  As the Board had no jurisdiction to adjudicate the service connection claims after the Veteran's death, the decision is null and vacatur of the Board decision issued on February 21, 2008, is warranted.

Regarding the service connection issues on appeal, such appeal on the merits has become moot by virtue of the Veteran's death and must be dismissed for lack of jurisdiction.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  


ORDER

The Board decision denying service connection for chronic obstructive pulmonary disease with asthma and emphysema, issued on February 21, 2008, is vacated.

The Board decision denying service connection for hypertension, issued on February 21, 2008, is vacated.

The Board decision denying service connection for hypotension, issued on February 21, 2008, is vacated.

The appeal of the issue of entitlement to service connection for chronic obstructive pulmonary disease with asthma and emphysema is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for hypotension is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


